Case 4:17-cv-11339-LVP-RSW ECF No. 51 filed 10/12/20        PageID.1736     Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,
STATE OF MICHIGAN, et al.,

             Plaintiffs,                      Civil No. 17-cv-11339
                                              Honorable Linda V. Parker
                                              Mag. Judge R. Steven Whalen
Ex rel. ASHLON WILLIAMSON,

             Plaintiff-Relator,

vs.

CENTRIA HEALTHCARE, LLC, et al.

          Defendants.
________________________________/

                             ORDER OF DISMISSAL

      The parties having stipulated, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii) and the qui tam provisions of the Federal False Claims Act, 31

U.S.C. 3730(b)(1), and the United States of America and the States of Michigan,

California, New Mexico, Texas, and Washington having consented to the dismissal

of all of Relators’ claims with prejudice and all of the claims of the United States

of America, and the States of Michigan, California, New Mexico, Texas, and

Washington without prejudice,

      IT IS ORDERED that,
Case 4:17-cv-11339-LVP-RSW ECF No. 51 filed 10/12/20       PageID.1737     Page 2 of 2




1. the claims of Relator Ashlon Williamson are dismissed with prejudice;

2. the claims of the United States of America and the States of Michigan,
California, New Mexico, Texas, and Washington are dismissed without prejudice;
and

3. the Clerk of the Court is directed to close the case.

      IT IS SO ORDERED.
                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE

 Dated: October 12, 2020




                                           2
